Action on the merits
Notice of AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).
Objection to the specification: Reproduction descriptions
The specification must be amended by the applicant to provide the required descriptions for the figures indicating from which direction each view is taken, similar to:
-- 	1.1 : Front
	1.2 : Back
	1.3 : Enlarged partial perspective
	1.4 : Perspective
	1.5 : Bottom --
The applicant included a description of figure 1.3 in the specification, but no descriptions of the other figures, and the description of figure 1.3 provided does not indicated the direction from which the view is taken.
The specification must be amended by the applicant to provide the required descriptions for each of the figures. See Hague Rule 7(5)(a), 37 CFR 1.1067, and Manual of Patent Examination Procedure (MPEP) § 2920.04(a)II.
Rejection under 35 U.S.C. 102
The claim is rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Solaro-Capri Gin,” published June 19, 2021, by Plasma (“Plasma”) because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. See PTO-892, line item W.
The appearance of "Plasma" is substantially the same as that of the claimed design. See International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and Manual of Patent Examination Procedure (MPEP) § 1504.02.
In International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1239-40, 93 USPQ2d 1001, 1005 (Fed. Cir. 2009), the Federal Circuit held that the ordinary observer test, the test used for infringement, is "the sole test for anticipation." Under the ordinary observer test, “if, in the eye of an ordinary observer, giving such attention as a purchaser usually gives, two designs are substantially the same, if the resemblance is such as to deceive such an observer, inducing him to purchase one supposing it to be the other, the first one patented is infringed by the other." See Gorham, 81 U.S. at 528. See MPEP § 1504.02.

    PNG
    media_image1.png
    678
    757
    media_image1.png
    Greyscale

Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other. Door-Master Corp. v. Yorktowne Inc., 256 F3d.1308 (Fed. Cir. 2001) citing Gorham Co. v. White, 81 U.S. 511, 528 (1871). The comparison takes into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as "minor differences between a patented design and an accused article' s design cannot, and shall not, prevent a finding of infringement,” (Litton, 728 F.2d at 1444), so minor differences cannot prevent a finding of anticipation. See Int' l Seaway supra.

Overcoming the rejection under 35 U.S.C. 102(a)(1)
The applicants may attempt to overcome the rejection under 35 USC 102(a)(1) by:
Persuasively arguing that the claim is patentably distinct over the prior art, or
Amending the claim to patentably distinguish over the prior art, or
Perfecting a benefit claim under 35 USC 119 or 35 USC 120, or
Filing an affidavit or declaration under 37 CFR 1.130.
The applicants are reminded of the one-year grace period afforded under 35 U.S.C. 102(b)(1) for disclosures with a prior public availability date.
Conclusion
The art of record not relied upon is cited as cumulative art. The claim is rejected under 35 U.S.C. 102(a)(1). There is an objection to the specification.
_________________Telephone or in-person interviews
A telephone or in-person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who Is the inventor and who is not represented by a registered practitioner).
The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at www.uspto.gov/forms, may be used for this purpose. See Manual of Patent Application Procedure (MPEP) § 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing, and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP § 405. For acceptable ways to submit forms to the USPTO, see the “When Responding to Official USPTO Correspondence” section of this office action.
If pro se applicants or registered practitioners located outside of the United States wish to communicate by telephone, they may request an interview with the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. When proposing a day and time for the interview, please take into account the examiner's work schedule indicated in the “Contact” section of this office action. The examiner is flexible and can accommodate other time zones. Please comment under “Topic for Discussion” who will initiate the telephone call.
Email communications 
The merits of the application will not be discussed via email or other electronic medium unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at www.uspto.gov/PatentForms. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see the following “Responding to official USPTO correspondence” section. See MPEP § 502.03 II for further information. Responding to official USPTO correspondence When responding to official correspondence Issued by the USPTO, including refusals, Ex Parte Quayle actions, Notices of Allowance, or Notices of Abandonment, understand that the USPTO transacts business in writing. Applicants may submit replies to office actions only by the following means: 
Online via the USPTO's Patent Center at www.uspto.gov/PatentCenter (Registered users only) 
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313-1450 
Fax to the USPTO's official fax number, 571-273-8300 
Hand-carry to USPTO's Alexandria, Virginia, Customer Service Window, 401 Dulany Street, Alexandria, Virginia 22314
See www.uspto.gov/patents-maintaining-patent/responding-office-actions. 
_________________
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVA P ADAMS whose telephone number is 571-272-6479. The examiner can normally be reached Monday-Friday, 8 a.m. to 6 p.m. ET.
Examiner interviews are available via telephone, in-person, or via video conferencing using a USPTO-supplied collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, or for more information, visit www.uspto.gov/PatentCenter. Visit www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/APA/				Examiner, Art Unit 2913

/JOSEPH KUKELLA/Primary Examiner, Art Unit 2913